Per Curiam.
This action was before the court in a former appeal, 112 Minn. 38, 127 N. W. 433. It was there held that the evidence made the issues of negligence and contributory negligence questions of fact, and the cause was remanded for a new trial. Plaintiff recovered a verdict on the second trial. The trial court granted a new trial on the ground that the evidence was insufficient to justify a verdict for plaintiff, but denied defendants’ motion for judgment notwithstanding the verdict. Defendants appealed.
The only question presented is whether on the evidence presented defendants are entitled to judgment. While new and additional evidence was produced by defendants on the second trial, there was no substantial change in that offered by plaintiff. A careful examination of the record leads to the conclusion that the former decision that a question of fact was presented for the consideration of the jury should be followed and adhered to. The evidence is conflicting upon the principal issues in the case. Order affirmed.
Bunn, J., having tried the ease below, took no part.